Citation Nr: 0312933	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  96-00 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Ignacio Rivera, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty for training from November 
1976 to May 1977, and on periods of active duty for training 
and inactive duty for training, to include from March 11, 
1991, to March 17, 1991; from July 22, 1991, to July 28, 
1991; from May 15, 1992, to May 31, 1992; and from August 30, 
1993, to September 10, 1993.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in July 1994.  In January 1999, the 
Board denied the veteran's claim; he thereafter appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, by means of an Order promulgated in 
October 1999, vacated the Board's January 1999 decision and 
remanded the case to the Board for further action.  In July 
2000, the Board, pursuant to the Court's Order, remanded the 
case in order to accomplish additional development of the 
evidence.  The case is again before the Board for appellate 
review.


FINDING OF FACT

Inservice complaints of back impairment are not shown to 
represent the presence of a back disorder.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
duty for training or by inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claim, by the statement of the case and 
various supplemental statements of the case issued in the 
development of this appeal; the supplemental statement of the 
case issued in September 2002 specifically sets forth the 
applicable provisions.  In addition, the RO on several 
occasions has advised him that he was to notify VA of any 
evidence he wanted VA to consider, the information he needed 
to furnish so that VA could seek those records, and the steps 
VA would undertake to obtain any 


such evidence.  The Board accordingly finds that he was 
advised as to what evidence was needed to establish 
entitlement to the benefits sought, and the applicable 
statutory and regulatory criteria.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or 
while performing active duty for training or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  With regard to 
inactive duty 


training, service connection can be established for injury 
incurred or aggravated while performing such training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities when 
that disability is manifested to a compensable degree within 
a year after separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309 (2002).

With regard to aggravation, a pre-existing injury or disease 
will be considered to have been aggravated by service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2002).

If the veteran was discharged from service many years ago, 
evidence of his current condition is not generally relevant 
to the issue of service connection.  Lee v. Brown, 10 Vet. 
App. 336, 339 (1997); Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).

The basic facts in the instant case are as follows.  

The report of a service entrance examination, dated in 
October 1976, shows that the veteran's spine was clinically 
evaluated as normal, and does not indicate any findings or 
complaints pertaining to back impairment.  Likewise, a report 
of 


medical history prepared in conjunction with that examination 
shows that the veteran denied having, or ever having had, 
recurrent back pain; bone, joint or other deformity; or 
arthritis, rheumatism or bursitis.  Reports of periodic 
service examinations dated in January 1981 and January 1986 
also indicate that the spine was clinically evaluated as 
normal, and that no complaints or findings relevant to back 
disability were recorded.  

Service medical records dated beginning in November 1988 show 
complaints by the veteran of back and neck pain concomitant 
with complaints of chest pain.  These records show that a 
chest disorder (costochondritis) was subsequently diagnosed, 
but do not indicate that a back disability was identified.  A 
January 1989 record notes that there was full cervical spine 
range of motion, and that the cervical spine was nontender.  
A May 1989 record indicates an assessment of rule out 
cervical spine degenerative joint disease, while a July 1989 
X-ray study of the cervical spine references a possible old 
odontoid fracture, possibly due to previous trauma, but that 
findings were otherwise negative.  

The report of a March 1991 service medical examination shows 
that the veteran's spine was clinically evaluated as normal, 
and does not indicate the presence of any back problems, or 
complaints thereof.  Service medical records dated in 
September 1991, however, note complaints of low back pain, 
described as persistent in nature and accompanied by numbness 
of the legs, of several months duration.  The report of a 
February 1992 service medical examination again shows that 
his spine was clinically evaluated as normal, and does not 
show any complaints or findings of back impairment.  A report 
of medical history prepared at that time shows that the 
veteran denied having, or ever having had, bone, joint, or 
other deformity; arthritis, rheumatism, or bursitis; or 
recurrent back pain.  

A private treatment record dated in September 1992 notes 
complaints by the veteran of low back pain after lifting a 
bus tire, with diagnoses of lumbosacral sprain and "bulging 
L4-L5."  The report of a private CT scan of the lumbar 
spine, dated in October 1992, indicates the presence of a 
bulging annulus at the L4-L5 interspace 


with mild encroachment upon the thecal sac and neural 
foramina.  Private treatment records dated between March 1993 
and September 1993 cite the presence of a lumbosacral sprain.

Service medical records dated between September 1993 and 
November 1993 again show complaints by the veteran of low 
back pain.  A November 1993 treatment record indicates 
impressions to include "may represent occult [herniated 
nucleus pulposus] (doubt), versus occult neoplasm (doubt)."  
Another record, also dated in November 1993, indicates a 
history of back pain associated with numbness of the legs 
since 1991.  A November 1993 neurology consultation report 
indicates an assessment of clinically evident S-1 
radiculopathy on the right side.  That report shows that the 
veteran had a "history of low back pain since 1988, 
exacerbated in 1991 and 1992 while on duty."  The report of 
a private CT scan, dated in December 1993, notes an 
impression of canal stenosis, borderline at L4 and minimal at 
L4-5, along with sacralization of the vertebral body at L5.

Private medical records dated in 1996 show that a herniated 
nucleus pulposus was diagnosed as of that date, with a right 
lumbar hemilaminectomy performed in May 1996.

In brief, the medical evidence, and specifically the service 
medical records, shows that the veteran had complaints of 
cervical back pain in 1988 and lumbar pain in 1989, and that 
at neither time was a back disorder identified.  Reports of 
service medical examinations conducted in 1991 and 1992 are 
negative with regard to the manifestation of a back 
disability of any sort, to include on clinical examination 
and by history.  In addition, while service medical records 
dated in 1993 indicate the possible presence of a low back 
disorder, it must be noted that these records do not reflect 
that any such disorder was in fact diagnosed.  These record 
also do not contain any findings that the complaints of low 
back problems made by the veteran between September 1993 and 
November 1993, while in service, represented an increase in 
severity of the low back problem noted earlier in 1993, or 
that a pre-existing low back disorder was otherwise 
aggravated by the veteran's service in 


1993.  It must also be noted that the medical records dated 
subsequent to service, and in particular those dated in 1996 
with regard to the veteran's lumbar surgery, do not show that 
the herniated nucleus pulposus manifested at that time was 
found to be related to the veteran's service.

The Board recognizes that medical records dated in 1993 
indicate that the veteran's low back pain had been manifested 
for several years, and that it had been exacerbated by 
military service.  It must be emphasized, however, that such 
statements appear to be no more than transcription of the 
veteran's recitation of his purported medical history; the 
fact that such statements were recorded by a health care 
provider does not make them any more probative than if those 
statements had been proffered by the veteran himself.  It 
must also be pointed out that any such statements must be 
balanced against the medical evidence contemporaneous with 
the events in question; to that end, it must be reiterated 
that the medical records dated in 1988 and 1989, while 
indicating complaints of cervical and low back pain, 
respectively, do not indicate that any back disorder was 
identified.  The veteran has not demonstrated that he has the 
medical training or expertise to posit in 1993 that any back 
problems he had at that time were related to his previous 
(and unsubstantiated) complaints, and his assertions in that 
regard constitute no more than unsubstantiated conjecture 
that can be accorded no probative value.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  

Even if the Board was to assume, for the purpose of this 
discussion, that the veteran did experience back problems 
while in service in 1988, 1989, and 1993, it does not follow 
that service connection for a back disorder can be awarded.  
As noted above, the service periods in question consisted of 
either active duty for training or inactive duty training of 
brief duration.  The service medical records do not show that 
the veteran incurred back trauma while in service, or that 
either he or health care providers attributed his back 
complaints to trauma.  Likewise, there are no medical 
findings to the effect that any back problems he may have 
experienced in service represented an increase in severity of 
any pre-existing back impairment.  Service medical records 
merely showing complaints of back pain, in and of themselves, 
are 


an insufficient basis upon which to find that a back disorder 
was incurred during any of those periods of service, or that 
a back disorder that had been manifested prior to any one of 
those periods of service increased in severity therein.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a back disorder.  That claim, 
accordingly, fails.


ORDER

Service connection for a back disorder is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

